Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/14/2021 regarding claims 1-7, 9-12, and 13-16 have been fully considered but they are not persuasive.
With respect to Applicant’s arguments regarding the amendments made to claims 1 and 13 in which the surfaces of the two legs opposite the flat surface and the cutting surface (i.e. the exterior of the clip) are textured to prevent slippage when the surgical clip is held by an applicator, Examiner directs the Applicant to the grip (70 in Fig. 1, which is unmarked but mirrored on the opposite arm of the clip) of Kethman et al. (PGPub US 2014/0236170 A1). This grip (70) can be considered to be a texture as it is a raised surface extending from the substantially flattened surface of the upper and lower arms (30 and 40), distinguishing itself from the rest of the arms, since no special definition for what constitutes a “textured surface” is provided within the present specification. The grip (70) serves to guide the source of the clamping force to a central portion of the device (PP [0016]). Therefore, the rejection against these claims is maintained, although a new grounds of rejection using the previously cited Kethman et al. is added in light of the amendment. 
Furthermore, it should be noted that Ramsey et al. (PGPub US 2003/0074009 A1), which was cited in the previous office action as being pertinent prior art, also teaches clips with a plurality of ridges (70, 72 in Fig. 1) which act as gripping surfaces to help secure the device (PP [0027]
Additionally, with regards to Applicant’s arguments that Qiu et al. discloses an umbilical cord clamp, and not a surgical clip, Applicant is reminded that- “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established” (See MPEP 2112.01).
Applicant’s arguments, see Remarks, filed 07/14/2021, with respect to the rejections of claim 9-12 under 35 U.S.C. 102(a)(1) and 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, new ground of rejection are made in view of the amendment to claim 9 in light of the prior art cited in the previous office action.
With respect to Applicant’s amendment to claim 9, adding that when the two jaws exert a deforming force on the two surgical clips that the two surgical clips, specifically, cut and clamp the blood vessel, Examiner acknowledges that the prior rejection is overcome, as Levinson (Patent No. US 6,217,590 B1) discloses that the jaws provide the cutting action, not the clips. However, the previously cited art (particularly Qiu et al. and Kethman et al.) also reads on this claim, therefore new grounds of rejection are included below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Whiting (PGPub US 2009/0171380 A1) in view of Kethman et al. (PGPub US 2014/0236170).
With respect to claim 1, Whiting discloses a surgical clip (200 in Fig. 5) for controlling bleeding (abstract), the surgical clip (200) comprising two legs (202 and 204), each including a flat surface (see filled areas in annotated Fig. 5 below), and a secondary surface (236A-B), and a curved section (106) configured to join the legs (202 and 204). 
	However, since the surgical clip of Whiting is not configured with a cutting portion, Whiting fails to disclose a surgical clip for simultaneously cutting a blood vessel and controlling bleeding, the surgical clip comprising two legs, each including a cutting surface, the surfaces of the two legs opposite the flat surface and the cutting surface being textured to prevent slippage when the surgical clip is held by an applicator.

    PNG
    media_image1.png
    729
    569
    media_image1.png
    Greyscale

	In the same field of endeavor of surgical clips (abstract), Kethman et al. teaches a surgical clip (Unit A in Fig. 2) for simultaneously cutting a blood vessel and controlling bleeding (abstract: “the device performs its function such as clamping and/or cutting”), the surgical clip comprising two legs (30 and 40), each including a cutting surface (91 and 92) wherein the surfaces of the two legs (30 and 40) opposite the cutting surface (91 and 92) is textured (70, unmarked on bottom side) and capable of preventing slippage when the clip is held by an applicator (see MPEP 2112.01: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”). It should be noted that no special definition for “textured” was provided in the specification, so the broadest reasonable interpretation of a textured surface is one in which the surface is uneven (Cambridge English Dictionary definition for “textured”). As can be seen in Fig. 1, the textured surface (70) is uneven with the rest of the surface of the legs (30 and 40).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Whiting disclosure to incorporate the teachings of Kethman et al. and include that the secondary surface of Whiting (236A-B) is a cutting member for simultaneously cutting a blood vessel and controlling bleeding and that the surfaces of the two legs opposite the flat surface and the cutting surface are textured. One of ordinary skill in the art would have been motivated to perform these modifications in order to reduce the cutting and clamping procedure to a single step, since multi-step cutting methods are known to be disadvantageous in the art (PP [0005]) and also to direct the force applied to the clamp (PP [0016]: “the jaw tool further includes a grip that distributes force in the center of the device when pressure is app lied to move the jaws from the open-jaws position to the closed-jaws position”).
Regarding claim 2, Whiting and Kethman et al. render all of the preceding limitations obvious, as shown above. Whiting further discloses wherein a secondary surface (236A in Fig. 5) of one of the two legs (202) is offset relative to the the secondary surface (236B) of the other of the two legs (204). However, Whiting fails to disclose that these surfaces are cutting surfaces.
	In the same field of endeavor of surgical clips (abstract), Kethman et al. teaches a surgical clip (Unit A in Fig. 2) for simultaneously cutting a blood vessel and controlling bleeding (abstract: “the device performs its function such as clamping and/or cutting”), the surgical clip comprising two legs (30 and 40), each including a cutting surface (91 and 92).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Whiting disclosure to incorporate the teachings of Kethman et al. and include that the secondary surface of Whiting (236A-B) is a cutting member for simultaneously cutting a blood vessel and controlling bleeding. One of ordinary skill in the art would have been motivated to perform this modification in order to reduce the cutting and clamping procedure to a single step, since multi-step cutting methods are known to be disadvantageous in the art (PP [0005]).
Regarding claim 3, Whiting and Kethman et al. render all of the preceding limitations obvious, as shown above. Whiting further discloses wherein on each of the two legs (202 and 204 in Fig. 5), the secondary surface (236A-B) is adjacent to the flat surface (highlighted in annotated Fig. 5 below).
	However, Whiting fails to disclose wherein the cutting surface is adjacent to the flat surface, since the invention of Whiting lacks a cutting surface and is only configured to clamp a blood vessel.

    PNG
    media_image1.png
    729
    569
    media_image1.png
    Greyscale

	In the same field of endeavor of surgical clips (abstract), Kethman et al. teaches a surgical clip (Unit A in Fig. 2) for simultaneously cutting a blood vessel and controlling bleeding (abstract: “the device performs its function such as clamping and/or cutting”), the surgical clip comprising two legs (30 and 40), each including a cutting surface (91 and 92).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Whiting disclosure to incorporate the teachings of Kethman et al. and include that the secondary surface of Whiting (236A-B) is a cutting member for simultaneously cutting a blood vessel and controlling bleeding. One of ordinary skill in the art would have been motivated to perform this modification in order to reduce the cutting and clamping procedure to a single step, since multi-step cutting methods are known to be disadvantageous in the art (PP [0005]).
With respect to claim 4, Whiting and Kethman et al. render all of the preceding limitations obvious, as shown above. Whiting further discloses wherein when the surgical clip (200 in Fig. 7) is in a closed state (Fig. 7), the secondary surfaces (236A-B in Fig. 5) are configured to bypass each other (it can be seen in Fig. 5 that their offset positions allow them to bypass each other) in order to clamp against the blood vessel through a scissoring action (PP [0042]: “In this embodiment, the complementary parts are arranged in a lock-step, or scissor-like configuration").
	However, Whiting fails to disclose the cutting surfaces of each of the two legs are configured to bypass each other in order to cut the blood vessel through a scissoring action, since the invention of Whiting lacks a cutting surface and is only configured to clamp a blood vessel.
	In the same field of endeavor of surgical clips (abstract), Kethman et al. teaches a surgical clip (Unit A in Fig. 2) for simultaneously cutting a blood vessel and controlling bleeding (abstract: “the device performs its function such as clamping and/or cutting”), the surgical clip comprising two legs (30 and 40), each including a cutting surface (91 and 92).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Whiting disclosure to incorporate the teachings of Kethman et al. and include that the secondary surface of Whiting (236A-B) is a cutting member for simultaneously cutting a blood vessel and controlling bleeding. One of ordinary skill in the art would have been motivated to perform this modification in order to reduce the cutting and clamping procedure to a single step, since multi-step cutting methods are known to be disadvantageous in the art (PP [0005]).
Regarding claim 5, Whiting and Kethman et al. render all of the preceding limitations obvious, as shown above. Whiting further discloses wherein, when the surgical clip (200 in Fig. 5) is in a closed state (Fig. 7), the flat surfaces (highlighted below in annotated Fig. 5) of each of the two legs (202 and 204) are configured to occlude a lumen of the blood vessel (PP [0045]: “the two flexible ribs 234A and 234B interlock together to provide a cross-clamping action as well as additional pressure applied normal to tissue on a vessel”).

    PNG
    media_image1.png
    729
    569
    media_image1.png
    Greyscale

With respect to claim 6, Whiting and Kethman et al. render all of the preceding limitations obvious, as shown above. Whiting further discloses wherein the surgical clip (200 in Fig. 5) is formed from a single piece of material (PP [0031]: “Thus, clip 100 preferably comprises a one-piece integral polymeric body”) (PP [0037]: “Clip 200 bears many similarities to clip 100 described above with reference to FIGS. 1-3. For example, the materials and procedures used to make and apply clip 100 may be used to make and apply clip 200 as well”).
With respect to claim 7, Whiting and Kethman et al. render all of the preceding limitations obvious, as shown above. Whiting further discloses wherein the material is one of stainless steel, titanium, talanum, platinum, an alloy of metals, or a polymer material (PP [0024]: "The present invention involves a surgical ligating clip, preferably made of a polymeric material").
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Whiting (PGPub US 2009/0171380 A1) in view of Kethman et al. (PGPub US 2014/0236170 A1) as applied to claims 107 above, and further in view of Kappel et al. (PGPub US 2013/0226200 A1).
	Whiting and Kethman et al. render all of the preceding limitations obvious, as shown above. However, Whiting fails to disclose and Kethman et al. fails to teach wherein the material is absorbable by a body in which the surgical clip is installed.
	Kappel et al. teaches, however, in the same field of endeavor of surgical clips (PP [0025]: “The present invention relates to a clip for use in sealing lumens of body vessels”), a device (100 in Fig. 1) for applying surgical clips (102 and 104) made of a material that is absorbable by a body in which the surgical clip is installed (PP [0029]: “adaptor plates 102, 104 may be formed of any suitable biocompatible, absorbable material (e.g., PLA suture material) configured to be absorbed after a predetermined period of time (e.g., 3 days, 1 week, 1 month, etc.)”).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have further modified the Whiting and Kethman et al. combination to incorporate the teachings of Kappel et al. and include wherein the material is absorbable by a body in which the surgical clip is installed. One of ordinary skill in the art would have been motivated to perform this modification to eliminate the need for removal of the clip from the body, since the clip will naturally release and permit fluid flow through the lumen after a predetermined lapse of time (PP [0029]).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al. (PGPub US 2003/0191477 A1) in view of Kethman et al. (PGPub US 2014/0236170 A1).
With respect to claim 9, Qiu et al. discloses an applicator (unmarked in Fig. 3) for installing a surgical clip that controls bleeding (abstract), the applicator (unmarked) comprising: two jaws (2 and 14 in Fig. 2) configured to simultaneously hold two surgical clips (15 and 15A); and two handles (11 and 21 in Fig. 3) configured to cause the two jaws (2 and 14) to exert a deforming force on the two surgical clips (15 and 15A in Fig. 2), to cause the surgical clips (15 and 15A) to clamp the blood vessel (PP [0002]).
	However, Qiu et al. fails to disclose wherein the surgical clip simultaneously divides a blood vessel and controls bleeding by simultaneously cutting and clamping the blood vessel.
	In the same field of endeavor of surgical clips (abstract), Kethman et al. teaches a surgical clip (Unit A in Fig. 2) for simultaneously cutting a blood vessel and controlling bleeding (abstract: “the device performs its function such as clamping and/or cutting”), the surgical clip comprising two legs (30 and 40), each including a cutting surface (91 and 92).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Whiting disclosure to incorporate the teachings of Kethman et al. and include wherein the surgical clip simultaneously divides a blood vessel and controls bleeding by simultaneously cutting and clamping the blood vessel. One of ordinary skill in the art would have been motivated to perform this modification in order to reduce the cutting and clamping procedure to a single step, since multi-step cutting methods are known to be disadvantageous in the art (PP [0005]).
With respect to claim 10, Qiu et al. and Kethman et al. render all of the preceding limitations to be obvious, as shown above. Qiu et al. further discloses wherein the two jaws (2 and 14 in Fig. 2) include at least two grooves (16, PP [0015]: "Two sides of the supporting plate 14 have respective dovetail slots 16. The upper and lower sides of the dovetail slots 16 are installed with movable umbilical cord clips 15 and 15A") to hold at least the two surgical clips (15 and 15A) in proximity to each other at a predetermined distance (distance defined by strip of 14 between 16) at a predetermined distance. Qiu et al. further discloses wherein the two jaws (2 and 14) allow a scissoring action (Figs. 4A-B show the jaws performing a scissoring action when closing on the clips) when the jaws (2 and 14) exert the deforming force on the two surgical clips (15 and 15A).
	However, Qiu et al. fails to disclose that the two jaws allow a scissoring action for cutting tissue (emphasis added) when the jaws exert the deforming force on the two surgical clips, since the surgical clips of Qiu et al. do not cut and therefore would not produce a scissoring motion upon closure.
	In the same field of endeavor of surgical clips (abstract), Kethman et al. teaches a surgical clip (Unit A in Fig. 2) for simultaneously cutting a blood vessel and controlling bleeding (abstract: “the device performs its function such as clamping and/or cutting”), the surgical clip comprising two legs (30 and 40), each including a cutting surface (91 and 92).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Whiting disclosure to incorporate the teachings of Kethman et al. and include wherein the two jaws allow a scissoring action for cutting tissue. One of ordinary skill in the art would have been motivated to perform this modification in order to reduce the cutting and clamping procedure to a single step, since multi-step cutting methods are known to be disadvantageous in the art (PP [0005]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al. (PGPub US 2003/0191477 A1) in view of Kethman et al. (PGPub US 2014/0236170 A1) and further in view of Levinson (Patent No. US 6,217,590 B1).
Regarding claim 11, Qiu et al. and Kethman et al. render all of the preceding limitations to be obvious, as shown above. However, Qiu et al. fails to disclose wherein the two jaws further include at least one or more additional grooves to hold one or more additional clips at either side or both sides of the two cutting surgical clips.
	In the same field of endeavor of surgical clips (abstract) Levinson teaches a clip applicator device with two jaws (upper 922a, 926a, 930a, and 934a in Fig. 35) (lower 922, 926, 939, and 934) that include at least one or more additional grooves (968, circled below in annotated Fig. 35, exterior grooves are the additional ones) to hold one or more additional clips (Column 20, lines 44-45: “The clip carrying channels, one of which is clip carrying channel 968 on jaw member 934”) at either side or both sides of the two cutting surgical clips (interior center grooves).

    PNG
    media_image2.png
    348
    408
    media_image2.png
    Greyscale

	It would have been prima facie obvious for one of ordinary skill in the art to have further modified the Qiu et al. and Kethman et al. combination to further include the teachings of Levinson and include two jaws that further include at least one or more additional grooves to hold one or more additional clips at either side or both sides of the two cutting surgical clips. One of ordinary skill in the art would have been motivated to perform this modification in order to clip multiple segments of a blood vessel simultaneously (Column 2, lines 58-65). Furthermore, this incorporation would involve a simple substitution of the jaws that would yield predictable results.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al. (PGPub US 2003/0191477 A1) in view of Kethman et al. (PGPub US 2014/0236170 A1) and further in view of Scheib et al. (PGPub US 2015/0048142 A1).
With respect to claim 12, Qiu et al. and Kethman et al. render all of the preceding limitations to be obvious, as shown above. Qiu et al. further discloses wherein the two jaws (1 and 14 in Fig. 2) are configured to hold at least two surgical clips (15 and 15A) at an offset to each other (middle portion of 14 that separates 16 also holds the clips at an offset, laterally, from each other). However, Qiu et al. fails to disclose that the surgical clips are being held at an offset in order to shield cutting edges of the surgical clips from contact with tissue during placement of the surgical clips.
	Scheib et al. teaches, in the analogous field of transecting fasteners for cutting and securing tissue (abstract), an applicator device (100 in Fig. 1) with two jaws (122 and 124) configured to hold at least two surgical clips/fasteners (110 in Fig. 2) (PP [0024]: “one or more transecting fasteners”), each having cutting surfaces (136) on their upper and lower legs (top and bottom portions in Fig. 2). Scheib et al. further teaches that the clips (110 in Fig. 5) are offset (laterally offset in Fig. 5) in a way that shields the cutting edges of the surgical clips from contact with tissue during placement of the surgical clips (see annotated Fig. 5 below).

    PNG
    media_image3.png
    522
    400
    media_image3.png
    Greyscale

	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Qiu et al. and Kethman et al. combination further to incorporate the teachings of Scheib et al. and include wherein the two jaws are configured to hold at least two surgical clips at an offset to each other in order to shield cutting edges of the surgical clips from contact with tissue during placement of the surgical clips. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution that would have produced predictable results.
Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al. (PGPub US 2003/0191477 A1) in view of Kethman et al. (PGPub US 2014/0236170 A1).
With respect to claim 13, Qiu et al. discloses a blood vessel cutting and clamping system (abstract) comprising: a pair of surgical clips (15 and 15a in Fig. 2) configured to clamp the blood vessel (PP [0021]: "Since two sides of the umbilical cord are clamped by the umbilical cord clips 15 and 15A"), each of the pair of surgical clips including: two legs (top and bottom part in Fig. 1), each including a flat surface (internal surface in Fig. 1). The broadest reasonable interpretation of “flat” is “having a relatively smooth or even surface” (Merriam-Webster), and does not inherently require an entirely smooth texture. Furthermore, since the present disclosure contemplates patterns or textures applied to the flat surface, this broadest reasonable interpretation is sound in light of the specification. Qiu et al. further discloses a curved section (curved end in Fig. 1) configured to join the two legs; and an applicator (Fig. 3) configured to hold the pair of surgical clips (15 and 15a in Fig. 2, only 15 seen in Fig. 3) in contact with each other (the clips may not be in direct contact, but the broadest reasonable interpretation allows for contact via other pieces) and to apply pressure to deform the pair of surgical clips in order to cause the surgical clips (15 and 15a) to clamp the blood vessel (PP [0016]: "The bottom end of the force applying spanner 2 has a press 23 which can presses the umbilical cord clips 15 and 15A properly").
	However, since the surgical clips disclosed by Qiu et al. do not have blades, Qiu et al. fails to disclose a pair of surgical clips configured to simultaneously cut and clamp the blood vessel, each including a cutting surface, and an applicator configured to cause the surgical clips to simultaneously cut and clamp the blood vessel.
	Kethman et al. teaches, in the same field of endeavor of surgical clips (abstract), a pair of surgical clips (Unit A and B, Fig. 2) configured to simultaneously cut and clamp (PP [0039]), each including legs (30 and 40 in Fig. 2) a flat surface (textured part of 32, 42, 34, and 44) (see broadest reasonable interpretation of “flat” above) and a cutting surface (92, 91, and 7); and a method of application which applies pressure to cause the surgical clips to simultaneously cut and clamp the blood vessel (PP [0058]: “The jaws are then closed and the umbilical cord is simultaneously clamped (on both the placental side and the infant side) and cut”). The surgical clips of Kethman et al. could easily be swapped out with the clips provided in the Qiu et al. disclosure.
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Qiu et al. disclosure to incorporate the teachings of Kethman et al. and include a pair of surgical clips configured to simultaneously cut and clamp the blood vessel, each including a cutting surface, in which the surgical clips are able to simultaneously cut and clamp the blood vessel. One of ordinary skill in the art would have been motivated to perform this modification in order to allow a single step cutting/clamping, since a multi-step cutting method is known in the art to be disadvantageous (PP [0005]).
Regarding claim 14, Qiu et al. and Kethman et al. render the preceding limitations obvious. Qiu et al. further discloses wherein the pair of surgical clips (15 and 15a in Fig. 2) have a same cross-sectional profile (Fig. 1). Additionally, Kethman et al. teaches that in some embodiments, identical and symmetrical clip halves may be useful depending on the application (PP [0040]).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have further modified the Qiu et al. and Kethman et al. combination to include more of their respective teachings and incorporate wherein the pair of surgical clips have a same cross-sectional profile. One of ordinary skill in the art would have been motivated to perform this modification because changing the profiles of the surgical clips would have been a simple substitution which yields predictable results.
With respect to claim 15, Qiu et al. and Kethman et al. render the preceding limitations obvious. However, Qiu et al. fails to disclose wherein the pair of surgical clips have different cross-sectional profiles.
	Kethman et al. further teaches, however, a pair of surgical clips (Unit A and B in Fig. 2) for simultaneous use together (abstract) wherein the pair of surgical clips (Unit A and B) have different cross-sectional profiles (PP [0046]: “the taller, first cutting blade 91 is on the lower half of Unit A but is on the upper half of Unit B”).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have further modified the Qiu et al. and Kethman et al. combination to incorporate the teachings of Kethman et al. and include wherein the pair of surgical clips have different cross-sectional profiles. One of ordinary skill in the art would have been motivated to perform this modification in order to increase the shear force between each pair of cutting elements to assist in cutting tissue (PP [0046]).
With respect to claim 16, Qiu et al. and Kethman et al. render the preceding limitations obvious. However, Qiu et al. fails to disclose wherein the pair of surgical clips have cross-sectional profiles that are mirror images of each other.
	Kethman et al. further teaches, however, a pair of surgical clips (Unit A and B in Fig. 2) for simultaneous use together (abstract) wherein the pair of surgical clips (Unit A and B) have cross-sectional profiles that are mirror images of each other (PP [0046]: “the taller, first cutting blade 91 is on the lower half of Unit A but is on the upper half of Unit B”).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have further modified the Qiu et al. and Kethman et al. combination to incorporate the teachings of Kethman et al. and include wherein the pair of surgical clips have different cross-sectional profiles. One of ordinary skill in the art would have been motivated to perform this modification in order to increase the shear force between each pair of cutting elements to assist in cutting tissue (PP [0046]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908.  The examiner can normally be reached on Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771       
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771